Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 6, 2021

                                       No. 04-21-00331-CR

                                  John Darrick RITTENBERRY,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. B20109
                             Honorable Rex Emerson, Judge Presiding


                                          ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On November 29, 2021, appellant filed a pro se motion titled, “Motion for De Nov[o]
Appeal from Trial Court Cause #B20109.” However, appellant is represented by appellate
counsel, Mr. M. Patrick Maguire. In Texas, appellants do not have a right to hybrid
representation. Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981); Barnes v. State, 103
S.W.3d 494, 496 n.2 (Tex. App.—San Antonio 2003, no pet.). Therefore, appellant’s pro se
motion is DENIED.

           It is so ORDERED on December 6, 2021.

                                                             PER CURIAM


           ATTESTED TO: __________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT